 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    ANTONIO MARTINEZ,                                 Case No. 1:16-cv-01467-DAD-BAM (PC)
12                       Plaintiff,                     ORDER TO SHOW CAUSE WHY ACTION
                                                        SHOULD NOT BE DISMISSED FOR
13           v.                                         FAILURE TO PROSECUTE AND FAILURE
                                                        TO OBEY COURT ORDERS
14    F. ROJAS,
                                                        (ECF Nos. 52, 55, 57, 59)
15                       Defendant.
                                                        FOURTEEN (14) DAY DEADLINE
16

17          Plaintiff Antonio Martinez is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983.

19          On September 10, 2019, Defendant F. Rojas filed a motion for summary judgment for

20   failure to exhaust administrative remedies. (ECF No. 52.) Plaintiff was provided with notice of

21   the requirements for opposing a motion for summary judgment. Woods v. Carey, 684 F.3d 934

22   (9th Cir. 2012); Rand v. Rowland, 154 F.3d 952, 957 (9th Cir.1988); Klingele v. Eikenberry, 849

23   F.2d 409, 411–12 (9th Cir.1988). (ECF No. 52-1.)

24          On October 9, 2019, the Court granted Plaintiff a thirty-day extension of time to file an

25   opposition to Defendant’s summary judgment motion. (ECF No. 55.) However, Plaintiff failed

26   to file an opposition within the allotted time. Therefore, on November 21, 2019, the Court issued

27   an order directing Plaintiff to file an opposition, or a statement of non-opposition, to Defendant’s

28   motion for summary judgment within twenty-one days from the date of service of the order.
                                                        1
 1   (ECF No. 57.)

 2          In response to the Court’s November 21, 2019 order, Plaintiff filed a motion for a second

 3   extension of time. (ECF No. 58.) On December 9, 2019, the Court granted Plaintiff a second

 4   thirty-day extension of time to file an opposition to Defendant’s summary judgment motion.

 5   (ECF No. 59.) Plaintiff’s opposition, or statement of non-opposition, to Defendant’s motion for

 6   summary judgment was therefore due on or before Monday, January 13, 2020.

 7          To date, Plaintiff has not filed an opposition, or statement of non-opposition, to

 8   Defendant’s motion for summary judgment, nor has Plaintiff otherwise communicated with the

 9   Court. Plaintiff will be permitted one final opportunity to show cause why this action should not

10   be dismissed with prejudice.

11          Accordingly, it is HEREBY ORDERED that, within fourteen (14) days from the date of

12   service of this order, Plaintiff shall show cause in writing why the instant action should not be

13   dismissed for Plaintiff’s failure to comply with the Court’s October 9, 2019, November 21, 2019,

14   and December 9, 2019 orders and failure to prosecute. Plaintiff may comply with this order to

15   show cause by filing an opposition, or statement of non-opposition, to Defendant’s motion for

16   summary judgment. Plaintiff is warned that failure to comply with this order to show cause

17   will result in a recommendation to the District Judge that this action be dismissed for

18   failure to prosecute and failure to obey court orders.

19
     IT IS SO ORDERED.
20
21      Dated:     January 24, 2020                            /s/ Barbara   A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                        2
